DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 12-22 are pending in the instant application. Claims 1-10 and 12-22 are allowed.
Information Disclosure Statements
	The information disclosure statements filed on March 2, 2021 and March 23, 2020 have been considered and signed copies of form 1449 are enclosed herewith.
REASONS FOR ALLOWANCE
The compounds of formula I, pharmaceutical compositions and kits thereof, processes for the preparation of a compound of formula I and a pharmaceutical composition thereof, and methods of using a compound of formula I are novel and non-obvious over the prior art because of the structural limitations of the compounds (i.e., -NH-C(=O)R2 is attached to the fused heterocycle). The closest prior art is US 8,415,353 which discloses compounds of the structural Formula I wherein Q can be –CONHR1 (see claim 1). The prior art does not disclose a compound which fits within the scope of the compounds of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626